               Case 2:19-cv-00751-DMC Document 18 Filed 06/25/20 Page 1 of 2


 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     HOANG TRONG LE
 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                  -o0O0o-

12
     HOANG TRONG LE,                                                No.    2:19-cv-00751-DMC
13

14                           Plaintiff,
                                                                    STIPULATION AND ORDER
15                                                                  FOR EXTENSION OF
                                                                    TIME TO FILE PLAINTIFF’S
16
          v.                                                            REPLY BRIEF
17   Andrew Saul,
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
              It is hereby stipulated between the parties by their opposed counsel, the undersigned, that
21

22   plaintiff may have until June 29, 2020, to file a reply brief in this matter.

23            This is a first request, based on plaintiff’s counsel’s hearing and briefing schedule,
24
     including having just completed a motion for summary judgment, having three hearings today and
25
     tomorrow, and having to prepare a Ninth Circuit brief due several days from today.
26
     Dated:     June 16, 2020                                       /s/ Jesse S. Kaplan
27
                                                                    JESSE S. KAPLAN
28                                                                  Attorney for Plaintiff



                                               [Pleading Title] - 1
              Case 2:19-cv-00751-DMC Document 18 Filed 06/25/20 Page 2 of 2


 1

 2
                                                                    McGREGOR W. SCOTT
 3                                                                  United States Attorney
                                                                    DEBORAH LEE STACHEL
 4                                                                  Regional Counsel, Region IX
 5
                                                                    Social Security Administration

 6
     Dated: June 16, 2020                                            /s/ per e-mail authorization
 7                                                                  BEN A. PORTER
 8                                                                  Special Assistant U.S. Attorney
                                                                    Attorney for Defendant
 9

10

11

12
                                                   ORDER
13

14

15          For good cause shown on the basis of this stipulation, the requested extension of
16
     plaintiff’s time to file a reply brief is extended to June 29, 2020.
17
            SO ORDERED.
18

19
     Dated: June 25, 2020

20                                                         ____________________________________
                                                           DENNIS M. COTA
21                                                         UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26

27

28



                                               [Pleading Title] - 2
